              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 1 of 61                                              FILED
                                                                                                                2019 Dec-17 PM 04:10
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA

 In re:                                         )
                                                )
 SUBPOENA ON HIBBETT SPORTS, INC., a )
 non-party in a pending civil action before the )
 United States District Court for the Eastern   ) MISC NO. _________
 District of Pennsylvania entitled LONTEX       )
 CORPORATION V. NIKE, INC., Case No.            )
 2:18-cv-05623-MMB                              )
                                                )


 NON-PARTIES HIBBETT SPORTS, INC. AND HIBBETT SPORTING GOODS, INC.’S
 MOTION TO QUASH, OR, IN THE ALTERNATIVE, FOR A PROTECTIVE ORDER

          COME NOW, non-parties Hibbett Sports, Inc. (“Hibbett Sports”) and Hibbett Sporting

Goods, Inc. (“Hibbett,” and together with Hibbett Sports, “Movants”), by and through their

undersigned counsel, and, pursuant to Rules 26 and 45 of the Federal Rules of Civil Procedure (the

“Rules”), hereby move this Court (this “Motion”) to quash the Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action dated December 2,

2019 (the “Subpoena”)1 (a copy of the Subpoena is attached hereto as Exhibit A) directed to

Hibbett Sports in Lontex Corporation v. Nike, Inc., Case No. 2:18-cv-05623-MMB (the

“Underlying Litigation”), pending in the United States District Court for the Eastern District of

Pennsylvania (the “Pennsylvania Court”), or, in the alternative, to enter a protective order as set

forth herein. In support of this Motion, Movants rely on the Affidavit of David Benck (the “Benck

Aff.”) attached hereto as Exhibit B, and state as follows:




          1
              All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Subpoena.



42636115 v2
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 2 of 61




                                         INTRODUCTION

          Lontex Corporation (“Lontex”), the plaintiff in the Underlying Litigation, subpoenaed

Hibbett Sports for the production of documents and electronically stored information (the

“Document Requests”) related to Hibbett’s purchase from defendant Nike, Inc. (“Nike”) of certain

Accused Products and containing Accused Terms. Hibbett Sports is a holding company for

Hibbett and has no records or information responsive to the Subpoena. However, to the extent

Lontex seeks documents from Hibbett, the Subpoena is objectionable and should be quashed.

First, the Subpoena requires Hibbett to comply beyond the 100-mile geographical limitation

specified in Rule 45(c). Second, the Subpoena imposes undue burden and expense on Hibbett, in

violation of Rule 45(d)(3)(A)(iv). Among other things, the Document Requests contain no time

limitation and therefore purport to request documents from Hibbett for the life of its relationship

with Nike, which would require Hibbett, a non-party, to cull through decades’ worth documents.

Further, the Document Requests request documents and information that Nike, a party to the

Underlying Litigation and a less burdensome source than Hibbett, would have. Such an effort is

an improper use of discovery. Accordingly, Hibbett requests that this Court quash the Subpoena

and relieve Hibbett of any obligation to comply with said Subpoena. In the alternative, Hibbett

requests that this Court enter a protective order shifting the costs of compliance to Lontex and

limiting the scope of the Subpoena.

                                  JURISDICTION AND VENUE

          1.      Hibbett is a Delaware corporation with its principal address located at 2700 Milan

Parkway, Birmingham, Alabama 35211. Hibbett is wholly owned by Hibbett Sports, a holding

company with no assets other than Hibbett. Hibbett Sports has no records or information regarding

Hibbett’s relationship with Nike. See Benck Aff., ¶ 3.




42636115 v2                                       2
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 3 of 61




          2.      All documents and files that are the subject of the Subpoena are stored either

electronically or at Hibbett’s headquarters in Birmingham, Alabama. See id., ¶ 4.

          3.      Pursuant to Rule 45(c), “[a] subpoena may command production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transactions business in person.” Fed. R. Civ. P. 45(c)(2)(A).

Accordingly, the place for compliance with any subpoena directed to Hibbett must be within 100

miles of Birmingham, Alabama, regardless of the place for compliance listed in the subpoena.

          4.      Pursuant to Rule 45(d)(3)(A) and (B), the “district court for the district where

compliance is required [must or may] quash or modify a subpoena[.]” The Advisory Committee

Notes to Rule 45 state that “[t]o protect local nonparties, local resolution of disputes about

subpoenas is assured by the limitations of Rule 45(c).” See Fed. R. Civ. P. 45, Advisory Comm.

Notes. Accordingly, the Northern District of Alabama is “the district where compliance is

required.” Therefore, venue is proper in this Court, and this Court has jurisdiction pursuant to

Rule 45(c) and (d).

                            RELEVANT FACTUAL BACKGROUND

          5.      Hibbett is a sporting goods company. Nike has been a supplier to Hibbett for

decades. See id., ¶ 5.

          6.      Lontex and Nike are parties to the Underlying Litigation, pending in the

Pennsylvania Court. Hibbett is not a party to the Underlying Litigation. See id., ¶ 6.

          7.      On December 3, 2019, Lontex served the Subpoena on Hibbett. See id., ¶ 7.

          8.      The Pennsylvania Court, through attorney Craig Crockett, issued the Subpoena, and

the Subpoena commands Hibbett to produce certain documents at the offices of Lontex’s counsel

in Washington, D.C. on December 23, 2019. See Subpoena.




42636115 v2                                       3
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 4 of 61




          9.      As set forth on pages 5 and 6 of Attachment A to the Subpoena, Lontex has

demanded that Hibbett produce documents that fall within ten (10) categories related to Hibbett’s

purchase from Nike of the Accused Products and sale of the same, with no time period limitation.

                                        Memorandum of Law

          A.      This Motion is Properly Before this Court.

          10.     As a threshold matter, this Court has jurisdiction to quash the Subpoena. Rule

45(d)(3)(A) provides as follows:

          On a timely motion, the court for the district where compliance is required must
          quash or modify a subpoena that:

          (i)     fails to allow a reasonable time to comply;

          (ii)   requires a person to comply beyond the geographical limits specified in rule
          45(c);

          (iii) requires disclosure of privileged or other protected matter, if no exception
          or waiver applies; or

          (iv)    subjects a person to undue burden.

Rule 45(c)(2)(A) states that the place for compliance with a subpoena for the production of

documents must be limited to “a place within 100 miles of where the person resides, is employed,

or regularly transacts business in person.”

          11.     Hibbett’s principal place of business is in Birmingham, Alabama, and its records

are maintained there, not in the District of Columbia, the district in which the Subpoena specifies

that the documents shall be produced. Accordingly, under Rule 45(c), Hibbett cannot be required

to comply with the Subpoena outside of 100 miles of its principal place of business in Birmingham,

Alabama. See Merlin Petroleum Co. v. Sarabia, No. 8:16-cv-1000-T-30TBM, 2016 WL 9244728,

*1 (M.D. Fla. Aug. 4, 2016) (quashing subpoena calling for production of documents outside of




42636115 v2                                        4
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 5 of 61




100 miles of subpoenaed entity’s principal place of business). This Court therefore has jurisdiction

to quash the Subpoena pursuant to Rule 45(d), as it is the court in which “compliance is required.”

          12.     The comments issued by the Advisory Committee for the Federal Rules of Civil

Procedure underscore the Committee’s intent to geographically limit the venue for compliance

with a subpoena. The comments to Rule 45(d) state that it was revised “to take account of the

addition of Rule 45(c) to specify where compliance is required”—i.e., within 100 miles of where

a subpoenaed person resides or regularly conducts business in person. Furthermore, the comment

to subsection (f) states that “subpoena-related motions and applications are to be made to the court

where compliance is required under Rule 45(c)” (emphasis added). The comment also states that

“[t]o protect local nonparties, local resolution of disputes about subpoenas is assured by the

limitations of Rule 45(c) and the requirements in Rules 45(d) and (e) that motions be made in the

court in which compliance is required under Rule 45(c).”

          13.     “‘The Committee’s reasoning is evident: local nonparties should be burdened as

little as practicable by litigation in which they are not involved, and local resolution of the motion

will typically impose a lighter burden.’” Woods ex rel. U.S. v. SouthernCare, Inc., 303 F.R.D.

405, 407–08 (N.D. Ala. 2014).         It is apparent by the plain language of Rule 45 and its

accompanying comments that the “court in which compliance is required” under the Subpoena is

the court within 100 miles of Hibbett’s principal place of business—i.e., this Court. Accordingly,

under Rule 45(d), this Court has jurisdiction to consider this Motion and quash the Subpoena.

          B.    The Subpoena Must Be Quashed Because It Requires Compliance Beyond the
          Geographical Limitation Set in Rule 45(c).

          14.     Rule 45(c)(2)(A) permits a subpoena to command “production of documents,

electronically stored information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.” Rule 45(d)(3)(A) provides:



42636115 v2                                       5
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 6 of 61




          On timely motion, the court for the district where compliance is required must
          quash or modify a subpoena that: (i) fails to allow a reasonable time to comply;
          (ii) requires a person to comply beyond the geographical limits specified in Rule
          45(c); (iii) requires disclosure of privileged or other protected matter, if no
          exception or waiver applies; or (iv) subjects a person to undue burden.

          15.     The Subpoena commands Hibbett to produce documents in Washington, D.C.,

outside of the 100 mile limitation set by Rule 45(c). Hibbett maintains its headquarters in

Birmingham, Alabama, where its files and documents are stored.                      Benck Aff., ¶¶ 3–4.

Accordingly, the Court must quash or modify the Subpoena for this reason alone.

          C.    The Subpoena Should Be Quashed Because It Subjects Hibbett, a Non-Party,
          to Undue Burden.

          16.     Rule 45(d)(3)(A)(iv) provides that the court must quash or modify a subpoena that

“subjects a person to undue burden.” Rule 45(d)(1) further provides that “[a] party or attorney

responsible for issuing and serving a subpoena must take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.”

          17.     Under Rule 26(b)(1), the scope of discovery is as follows:

          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
          any party’s claim or defense and proportional to the needs of the case, considering
          the importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to relevant information, the parties’ resources, the
          importance of the discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs its likely benefit.

          18.     A court “must limit the . . . extent of discovery . . . if it determines that:

          (i) the discovery sought is unreasonably cumulative or duplicative, or can be
          obtained from some other source that is more convenient, less burdensome, or less
          expensive[.]

Fed. R. Civ. P. 26(b)(2)(C)(i).

          19.     Where “[m]aterials . . . are as readily available from [a party] as they are from non-

parties,” a litigant may not seek documents by means of a third party subpoena “[u]ntil [it] has

exhausted its efforts to seek production of these types of materials from [a party to the litigation].”


42636115 v2                                           6
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 7 of 61




Echostar Commc’ns Corp. v. News Corp., 180 F.R.D. 391, 395 (D. Colo. 1998); see also U.S. v.

Crumb, No. 15-655-WS-N, 2016 WL 6997122, at *3 (S.D. Ala. Oct. 4, 2016) (quashing non-party

subpoena as cumulative and duplicative because subpoenaed documents had been requested from

and were in control of party to the litigation); Countryman v. Community Link Fed. Credit Union,

No. 1:11-CV-136, 2012 WL 1143572, at *5 (N.D. Ind. April 3, 2012) (“A party’s ability to obtain

documents from a source with which it is litigating is a good reason to forbid it from burdening a

non-party with production of those same documents.”). Upon objection, the “requesting party

should be able to explain why it cannot obtain the same information, or comparable information

that would also satisfy its needs, from one of the parties to the litigation[.]” Virginia Dept. of

Corrections v. Jordan, 921 F.3d 180, 189 (4th Cir. 2019).

          20.     Thus, the scope of discovery “must be limited” when discovery is sought from

nonparties. See id. Accordingly, “[a] more demanding variant of the proportionality analysis

therefore applies when determining whether, under Rule 45, a subpoena issued against a nonparty

‘subjects a person to undue burden’ and must be quashed or modified.” Id. (quoting Fed. R. Civ.

P. 45(d)(3)A)(iv)). The “ultimate question is whether the benefits of discovery to the requesting

party outweigh the burdens on the recipient.” Id.

          21.     “[W]hen a request for discovery is overly broad on its face or when relevance is not

readily apparent, the party seeking the discovery has the burden to show the relevance of the

request.” Spacecon Speciality Contractors, LLC v. Bensinger, 09-cv-02080-REB-KLM, 2010 WL

3927783, at *2 (D. Colo. Oct. 1, 2010). Courts have found that where the information sought in

the subpoena is readily available through other means, the party serving the subpoena has failed

to take the requisite “reasonable steps” to avoid imposing undue burden on the nonparty served

with the subpoena. See Ballard v. Ill. Cent. R.R. (In re Deposition Subpoena served upon James




42636115 v2                                        7
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 8 of 61




W. Ballard), Civil Action No. 2:05-mc-1870-RDP, 2:05-mc-2491-RDP, 2:05-mc-2614-RDP,

2:05-mc-2615-RDP, 2006 U.S. Dist. LEXIS 51311, at *8 (N.D. Ala. Mar. 9, 2006) (“Accordingly,

because the materials sought by the subpoena are readily accessible to ICRR through means other

than a non-party subpoena, the court finds that ICRR has not shown good cause why

the subpoena should be enforced, nor has it taken ‘reasonable steps to avoid imposing undue

burden or expense" to Ballard as required by Rule 45(c)(1)).’”); see also Jordan v. Comm'r, Miss.

Dep't of Corr., No. 17-12948, 2018 U.S. App. LEXIS 32630, at *18 (11th Cir. Nov. 19, 2018)

(affirming district court’s granting of a motion to quash subpoena, in part because the information

sought was “readily available to the public”).

          22.     The Subpoena at issue is overbroad on its face. As an initial matter, there is no time

limitation for the documents and information requested in the Subpoena. Nike has supplied

products to Hibbett for decades, and therefore Hibbett’s records regarding Nike are voluminous.

Further, the Subpoena requires Hibbett to search and produce its records and information related

to a) the Accused Term, which is defined as the term “Cool Compression” and “any similar

variation thereof”; and b) the Accused Products, which are defined as forty-nine (49) of Nike’s

product numbers and any other Nike product that includes one of at least ten (10) different words

or phrases in the product name or description, although the exact number of words and phrases is

unknown because the Subpoena states that it includes “any other variation of the term ‘cool’ within

three words of ‘compression[.]’” See Subpoena, Attachment A, pp. 1–2, ¶¶ 5–6. The inclusion of

“variations” in the definitions of these terms is broad and ambiguous, and Hibbett would have to

guess what Lontex meant by such definitions.

          23.     The estimated time and expense for completing this search is significant. See

Benck Aff., ¶¶ 8–9. Additionally, Hibbett believes that Nike, a party to the Underlying Litigation,




42636115 v2                                         8
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 9 of 61




is in possession of most, if not all, of the documents and information sought, to the extent they

exist. Id. at ¶ 4.

          24.      The Subpoena requires Hibbett to produce the following categories of documents

and information with respect to the forty-nine (49) Nike product numbers and other Nike products

that include one of at least ten (10) different words or phrases in the product name or description:

                a. Documents sufficient to show all sales volumes and dollar amounts for the Accused
                   Products, including sales by product number, SKU, product name, year, and state.

                b. Documents sufficient to show all sales volumes and dollar amounts for the Accused
                   Products sold through each sales channel, including your online store.

                c. Representative samples of each hangtag (including any tagging, sticker or marking
                   placed on hangtags), label, package, advertisement, online listing, invoice, point of
                   purchase display, order confirmation, and promotional material for the Accused
                   Product, including from online purchases.

                d. Documents sufficient to show each type of advertisement and promotional material
                   (e.g., print, radio, television, brochures, catalogs, flyers, press releases, website
                   pages, website banners, social media, in-store displays, point-of-sale promotional
                   items) displaying any Accused Term or Accused Products.

                e. All communications with you and Nike that discussed ceasing, altering or
                   modifying usage of the term “Cool Compression.”

                f. All communications with you and Nike that discussed ceasing, altering or
                   modifying usage of the Accused Term.

                g. All communications referring to Lontex.

                h. All reference materials you referenced when you ordered any of the Accused
                   Products, for example, Nike product catalogs.

                i. Documents sufficient to identify all persons who ordered any of the Accused
                   Products for you, including name and title.

                j. All reference materials, sales guides or sales materials provided to your stores or
                   store personnel concerning one or more of the Accused Products, including tech
                   sheets, modules, technical information, and all other Nike reference materials such
                   as were available on sku.nike.net or Nike’s Sports Knowledge Underground portal,
                   as well as any training materials for personnel regarding how to discuss the Accused
                   Products with customers.



42636115 v2                                          9
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 10 of 61




          25.     As set forth in the Benck Affidavit, to completely respond to each of the foregoing

requests, Hibbett would be required to divert at least twenty-seven (27) employees from their daily

business responsibilities to have them search through tens of thousands of files, spanning a

decades-long relationship. Benck Aff., ¶ 8. The time and expense required to comply with the

Subpoena is estimated to take weeks, if not months, and potentially cost tens of thousands of

dollars. Id.., ¶ 9. Finally, given that the holiday season is the busiest time of the year for Hibbett,

such research could not begin until January 6, 2020. Id.

          26.     Under these facts, the Court should find that the undue burden placed on Hibbett in

complying with the Subpoena outweighs Lontex’s supposed need for the information in the

Underlying Litigation, particularly when Lontex can request that same information from party

Nike.

          D.    If the Court Orders Hibbett to Comply with the Subpoena, the Court Should
          Require Lontex to Bear the Significant Costs of Production.

          27.     Rule 45(d)(2)(B)(ii) mandates that when a district court orders compliance with a

subpoena over an objection, “the order must protect a person who is neither a party nor a party’s

officer from significant expense resulting from compliance.” “[W]hen discovery is ordered against

a non-party, the only question before the court in considering whether to shift costs is whether the

subpoena imposes significant expense on the non-party. If so, the district court must order the

party seeking discovery to bear at least enough of the cost of compliance to render the remainder

‘non-significant.’” Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th Cir. 2013); see also

Linder v. Calero-Portocarrero, 251 F.3d 178 (D.C. Cir. 2001) (concluding that cost-shifting is

mandatory under Rule 45(d)(2)(B)(ii) upon finding cost of compliance “significant,” and finding

that $9,000 may be sufficiently significant to justify cost-shifting).




42636115 v2                                       10
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 11 of 61




          28.     Here, the cost of compliance with the Subpoena will be significant. Hibbett

estimates the cost of researching and producing the documents will be tens of thousands of dollars,

and that complete compliance with the Subpoena will potentially take months of searching

Hibbett’s files by employees who are diverted from their regular job responsibilities. Benck Aff.,

¶¶ 8–9. Accordingly, if the Court orders compliance, the Court must shift the significant costs of

compliance onto Lontex.

          E.     If the Court Orders Hibbett to Comply with the Subpoena, the Court Should
          Limit the Subpoena.

          29.     Rule 26(c)(1) permits district courts to protect a responding party from discovery

by, among other things, “forbidding inquiry into certain matters, or limiting the scope of disclosure

or discovery to certain matters.” As discussed above, Lontex can request much of the documents

and information demanded in the Subpoena from party Nike. Specifically, Nike should have the

documents and information responsive to the Document Requests listed above in paragraph 19(a)

through (f), (h), and (j). To the extent Nike does not have information on the Document Requests

listed above in (g) and (i) (all communications referring to Lontex and documents identifying the

persons who ordered the Accused Products, respectively), then the Subpoena should be limited to

require Hibbett to only respond to those two requests for a specified, limited time period. Finally,

Lontex should be required to modify the defined terms in the Subpoena to, among other things,

not include vague and ambiguous “variations.”

          WHEREFORE, non-party Movants respectfully request that this Court:

                  a) Quash the Subpoena in its entirety, or

                  b) In the alternative, if the Court orders compliance with the Subpoena, i) require

          Lontex to pay for the costs of compliance that will be incurred by Hibbett, and ii) limit the

          Document Requests as set forth in paragraph 29 above, and



42636115 v2                                        11
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 12 of 61




                  (c) grant such further relief as this Court deems just and proper.

          Dated this the 17th day of December, 2019.

                                                        /s/ D. Christopher Carson
                                                        D. Christopher Carson
                                                        Hanna Lahr

                                                        Attorneys for Hibbett Sports, Inc. and
                                                        Hibbett Sporting Goods, Inc.
OF COUNSEL:
BURR & FORMAN LLP
420 20th Street North, Suite 3400
Birmingham, AL 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100
Email: ccarson@burr.com
       hlahr@burr.com




42636115 v2                                        12
              Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 13 of 61




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2019, I served the foregoing via certified mail, return
receipt requested or via electronic mail, as indicated, on the following:

 Certified Mail, Return Receipt Requested
 Lontex Corporation                                Nike, Inc.
 c/o Efraim Nathan                                 c/o United Agent Group Inc., its Registered
 8 Dekalb St, Fl 4                                 Agent
 Norristown, PA 19401                              6 Office Park Circle #100
                                                   Mountain Brook, AL 35223

 Email
 Craig Crockett                                    Ben L. Wagner
 Troutman Sanders LLP                              Troutman Sanders LLP
 Three Embarcadero Center, Suite 800               11682 El Camino Real, Suite 400
 San Francisco, CA 94111                           San Diego, CA 92130
 craig.crockett@troutman.com                       ben.wagner@troutman.com

 Michael B. Dubin                       Katherine Harihar
 Semanoff, Ormsby, Greenberg & Torchia, Troutman Sanders LLP
 LLC                                    875 Third Ave
 2617 Huntingdon Valley, PA 19006       New York, NY 10022
 mdubin@sogtlaw.com                     katherine.harihar@troutman.com

 Darius C. Gambino                                 Gina L. Durham
 Ben C. Fabens-Lassen                              DLA Piper LLP (US)
 DLA Piper LLP (US)                                555 Mission Street, Suite 2400
 1650 Market Street, Suite 5000                    San Francisco, CA 94105
 Philadelphia, PA 19103                            gina.durham@dlapiper.com
 darius.gambino@dlapiper.com
 ben.fabens-lassen@dlapiper.com

 Frank W. Ryan
 Andrew J. Peck
 Marc E. Miller
 DLA Piper LLP (US)
 1251 Avenue of the Americas
 New York, NY 10020
 frank.ryan@dlapiper.com
 andrew.peck@dlapiper.com
 marc.miller@dlapiper.com


                                                      /s/ D. Christopher Carson
                                                      OF COUNSEL



42636115 v2                                      13
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 14 of 61




                        Exhibit A
                   Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 15 of 61

AU 3813 (Rev. 02/14 ) Suhpoena to Produc;e Uocuments. lnfonnation, or Objects or tu Pe.rmit lnspection ol' I'remises in a Civt1- Action


                                          UNITED STATES DISTRICT COURT
                                                                                for the
                                                             Eastern District of Pennsylvania
                        Lontex Corporation
                                                                                    )
                                 Plaittrijl
                                    V.                                              )        Civil Action No. 2:18-cv-05623-MMB
                               Nike, Inc.
                                                                                    1
                                                                                    )
                                DelErrdcrttt                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT 1NSPECTION OF PREMISES IN A CIV1I. ACT10N
                                                           Hibbett Sports, Inc.
To:
                               c/o Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                           (iVrnr:e qf pers•on to whont tlti.r sub/roerao is direetecl)

    kf Proda.tction: YOU ARE COMMANDED to produce at the tinie, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material:
            See Attachment A


 place: Troutman Sanders LLP                                                                  Date and Time:
          401 9th Street, NW, Suite 1000
                                                                                                                    12123/2019 9:00 am
          Washington, D.C. 20004

      n Ittsl)Gctiort ofPretnises: YOU A.RE CO1V9.MANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
niay inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                        ^                                             Date and 'I'ime:




     .. The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to yow duty to
respond to this subpoena and the potential conseduences of not doing so.

Date:        12/02/2019

                                    CLERK OF (.'OURT
                                                                                                  OR

                                    —          Sigrrutt~t e qf Clerk or Dcputy C'ler/c                                      ,-1 uorrrep's si~tratxcrc


The name, address, e-mail address, and telephone number ofthe attorney representing (rrartre nfparty) Lontex Corporation
                                                                       . who issues or recluests this subpoena, are:
Craig Crockett; Three Embarcadero Center, Suite 800,San Francisco, California, 94111; craig.crockett@troutman.com; 415-477-5724

                               Notice to the person who issues or reyuests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to wliom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 16 of 61

AO S8B (Rev. 02!14) 5ubpoena to Produce Documents, Inforntatiou. or Objects or to Perntit Inspectiou of Premises in a Civi&nction (Patre 2)

Civil Action No. 2:18-cv-05623-MMB

                                                                PROOF OF SERVICE
                        (Tltis sectiofz sTtotiltl not he filed witlt tlie eourt nnless rerlicired by Fetl. R. Czn. P. 45.)

              I received this subpoena for ('name vf individiarl ond title, ifuny)
on (cicrtr)

              Q 1 served the subpoena by delivering a copy to the named person as follows:


                                                                                            otl   (clutc)                                ; or

              l--) I returned the subpoena unexecuted because:



              Unless the suhpoena was issued on behalf of the United States, or one of its officers or agents, I have also
              tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
              $                                    .

My fees are $                                      for travel and $                                for seI-vices, for a total of $              0.00



              I declare under penalty of perjury that this information is true.


Date:
                                                                                                      Serve.r•',s si,nalure



                                                                                                    f'rinted ncrme crncl tit(e




                                                                                                       Server's adtlress


Additional information regardino, attempted service, etc.:
                    Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 17 of 61

AO 8313 (12ev. 02i 14) Subpoena to Produce Docuntents, Information, or Objects or to Verntit Inspection of Preiuises in a CiviR.lction(Page. 3)

                              Fedel•al Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12l1l13)
(c) Place of Compliance.                                                                 (ii) disclosing an um-etaiued expert's opinion or infonnation that does
                                                                                    not describe specific occau-rences in dispute and re.sults from the espert's
  (l ) For• a Tr•iol, Iletrritrg, or Depositiorr. A subpoe.na may commmtd a         studv that vvas not rcquested bv a partv.
person to attend a trial, hearing, or deposition onh` as follows:                      (C) Speciltiirir (,orzditiozzs as arz Alrerrrative. In the circumstances
    (A) within 100 miles o f w-here the person resides, is euiploved- or            described in Rule 45(ii)(3)(13), the court tnav, iustead of quasliing, or
regularly transacts busiuess in person: or                                          modilyinQ a subpoena, order appearance or production under speciiied
    (B) withiu the state vvhere the person resides, is emploved, or regularly       conditions if ihe serving party:
transacts busirtess in person, if the person                                             (i) shoivs a substatnial need for the testimony or material that cannot be
       (i) is a party or a party's oflicer; or                                      othenvise met without undue hardship; artd
       (ii) is commanded tu attend a trial and \vould not ineur substantial              (ii) ensures that the subpoenaed person will be reasonably cornpensated.
erpense.
                                                                                    (e) Duties in Responding to a Subpoena.
 (2) For Otker Discovern. A sttbpoena mav command:
   (A) production of iiocuments, clectronicallv stored iufotniation, or              (1)Prorliccing-DocntnentsorEiectror:icallvStor•edltzfornentiotr. Tliese
tangible things at a place withiu 100 miles o f where the person resides, is        procedures applv to prodttcing doctnrtcnts or electronically stored
emploved, or regularlv transaets business in person; and                            informatiou:
   (B) inspcction of'premises at the premises to be inspccted.                         (A) 1)ocauzze»ts. A person responding to a subpocna to prociuce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Snbject to a Snbpoena; Enforcemeut                          must organiz,e and label them to correspond to the categories in the demand.
                                                                                      (B) Fbrna for Producirrg!'lectronicwlly Stored hformcrtiorr Not SFecified.
 (1) Avoitlittr LTiulrte 6urden orExpense; Sanctiomrs. r1 partv or attornev         If a subpoena does not spccily a Fonn ibr producing electronicallv stored
responsible lbr issuing and servin~~ a subpoena must take re.uonable steps          inf-onnation, the person responding must produce it in a form or forms in
to avoid irnposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoeua. 'I1te court fi)r the ilistrict wliere compliance is required tnust           (C) Flectronicullv Stored hz%rnzation I'rodz{ced in Only One Fornz. 'I1ie
cnforce this duty and impose an appropriate sanction—which may include              person responding nced not produce the same electronically stored
lost e.u-ninos and reasonable attorney's fees--on a party or attorney vvho          inforniation in more than one form.
fails to contply.                                                                      (D) Irtaccessthle F..'lectroriiealli~ Stor•ed Ir fornrrttiotr. `1'he person
                                                                                    responding need not provide discovery o1'electronicallv stored information
 (2) Conunand to Prodttce bl[rterials or Pern:it Inspectiotr.                       from sources that the persou identifies as not reasonably accessible because
  (;%,) <lppearance :1'ot Reqtrired. :1 person commandeif to prodttce               of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tanaible thinas, or to             order, the person responding must show ihat the informatiou is not
perniit the inspeetion ofpremises, need not appear in person at the place of        reasonably accessible because of uudue burden or cost. Ifthat showing is
production or inspection unle.ss also commanded to appear for a(ieposition,         made, the court mav nonetlieless order discovery from such sources i fthe
hearing, or trial.                                                                  requesting party shows ;ood cause, considering the limitations of'Rule
    (B) Objectiorts. A person commanded to produce documents or tangible            26(b)(2)(C). 'rhe court may specify conditions 1or the discovery.
tlrings or to permit inspe.ction may sene on the party or attorney desianated
in the subpoena a written objection to inspectino, copving, testing, ory            (2) Cloirning Privilene or Protection.
sampling any or all ofthe utaterials or to inspectiug the preaiises—or to            (A) L f rnzation TV`et{rheld A person Gvittiholiiino subpoenaed intbrniation
producing electri»tically stored infc>rmation in the fonu or lonns requested.       under a claim that it is privileg
                                                                                                                    ged or subject to protection as trial-preparation
'I'he objection must be served before tlle earlier of the time specilied lur        material must:
couipliance or 14 days afler the subpoena is scrved. If an objection is utade,          (i) expressly make the claim; and
the Following rules apply:                                                              (ii) describe the nature of thc vvithlteld documents, communicatious, or
      (i) At anv tinie, on notice to the ci>muianded person, the serving party      tangible things in a manner that, without revcaling information itsel f
may move the court for the district where compliauce is required for an             privilesed or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Ir forrnatiorr Produced. If in formation produced in response to a
      (ii) "I'hese acts may be reqttired onlv as (lirected in the order, and the    suhpoena is subject to a claim ofprivilege or ol'protection as
order must protect a person who is neither a party nor a party's officer from       trial-preparatiou material, the person making the claim may notifv anv party
significaut expetise resulting liotn compliance.                                    that received the informatiou of the claim atut the basis for it. A fte.r beiug
                                                                                    uotified, a party must promptly retunt, sequester, or dcstroy the specified
 (3) Onaslring or blociifpin; a Snhpoerrtr.                                         information artci any copies it has: must not use or disclose the iufomiation
  (A) Ti'herz Required. Ou timelv motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi ly a subpoena that:                       infonnation if the party disclosed it befbre being notified: and may prornptiv
     (i) iails to allow a rcasonable timc to complv:                                present the infonn<ition under seal to the court for the dislrict where
     (ii) requires a person to comply bevond the geographical limits                compliance is reqoired for a detennination o I'the claitn. 'I'he person vvho
specified in Rule 45(c);                                                            produced the inionnation must preserve the infonuation until thc claim is
     (iii) requires disclosure of privileged or other protected niatter, ifno       resolved.
ekception or waiver applies; or
     (iv) subjects a person to undue burdeu.                                       (cn) Contempt.
  (B) Tl9zen Permitted. "to protect a person subject to or affected by a           The cottn ibr the district where compliance is required—attd also, after a
subpocna, the cout-t for the district where compliauce is required may, on         motion is transfcrred, the issuing cotul—ntav hold in contempt a person
motion, quash or modifv the subpoena if it requires:                               who, havina been served, fails without adequate excuse to obev the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
developmcnt, or commercial infonnation; or



                                         Tor access to subpoena materials, see Fed. R. Civ. P. 45(a) C:ommittee Note (2013).
       Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 18 of 61

                                                                                  t


                                         ATTAC.HIV1<ENT A

                             1)EFINiTIONS ANI) INSTRLICTIONS

        The following te.rms and plirases are defined and used lierein as follows:

                The ternis "I-II.B.BETT," "YOU,'° or "YOUR." refer to IIIBBETT SPORTS, 1NC.

and its subsidiaries, divisions, departments, affiliates, and any ofEicers, directors, a~ents,

employees, or consultants.

        2.      The term "NIKE" refers to Defendant Nike, ine. and its predecessors, successors,

subsidiaries, divisions, departments, aftiliates, and any and all past or present officers, directors.

agents, employee.s, consultants, experts, attorneys, parents, subsidiaries, and other persons

appearinff or purporting to act on its behalf.

        3.      The term "LONTEX" refei•s to Plaintiff Lontex Corporation.

        4.      r['he term "COOL COMPRESSION Mark'° refers to LONTEX's marks:

                U.S. Reg. No. 3,416,053 (COOL COMPRESSION word niark);

                                                      „
                                                 ~4
                                                      COOL
                LJ.S. Reb. No. 3,41.6,236 (
                                              c°m
                                                      pres§i°n ); and
                U.S. Rea. No. 3,611,406 (COOL COMPRESSION word niark);

whetller standard character, stylized, or design mark.

        5.      The terni "ACCUSED TE,RM," refers to N1KE's use of "Cool Conipression" and

any similar variation thereof.

        6.      "rhe term "ACCUSED PRODLJC"I'S" refers to (1) NIK.E.'s product numbers:

642350, 642351 ; 6423522, 642354, 679444, 683134, 687837, 687839, 687840, 688614, 703084,

703086, 703088, 703092. 703094, 703096, 703098, 715907, 719903, 724354, 724782, 724785,

726460, 726461, 726462, 726464, 726465, 72-8044, 728047, 728048, 728049, 728343, 728357,
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 19 of 61




728358, 71
         -8359, 728361, 728363, 729269, 729273, 743959. 742961, 804337, 804655, 828642,

83364=I, 837174, 837181, 8=14306, 848199; (?) any other NIKE product that includes in the

product name or description either "Cool Compression." "Cool Comp,"

"COOLCOiU1PRESSION." "cool-comp,°' "coolconip," "cool-compression," or any other

variation of the term `'cool" within tliree words of "compression'°) (e.cy. "Cool 9" Compression,

"Cool % Sleeve Compression," "Cool I-IBR Comp'")) (or "conip'°).

        7.      The terms ".PERSON" or "PERSONS" refer to any natural person, agent,

licensee, f'irm, association, orvanization, partnership, business, trust, corporation, joint venture

and all other forms of legal entities.

                The terms "DOCUMENT" or "DOCUMENTS" refer to the full scope of

documents and things discoverable under the. Fe.deral Rules of Civil Procedure and is used herein

in its broadest sense to include, an_ything in whicll there is portravecl or contaiiled, or froin which

can be retrieved, any facts, information, or data, including, without limitation: (i) all writings of

every kind, includina, but not limited to, letters, telegrams, memoranda, reports, studies, calendar

and diary entries, pamphlets, notes, cliarts, drawings, graphs, tabulations, analyses, statistical or

other inforniational accumulations, advet-tisements, portfolios, file folders or jacicets, folder

covers, and any kind of records of nieetinas and conversations (also including, without

limitatioii, audio recordings), (ii) photo~ raphs and film itnpressions, digital images captured in

anv media, moving pictures, (iii) all ESI as detined below, (iv) data accessible via the Internet

(including, but not limited to, http, litml, xml, java, or Adobe Flash web pa`e.s and/or web data),

or stored on ma(ynetic tapes or on anv other data storage media, (v) sound or mechanical

reproductions or recordinus, and (vi) copies of documents that are not identical to the duplicates

of the originals (e.g., because handwritten or "blind" notes appear thereon or are attached




                                                   ~
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 20 of 61




thereto), whether or not the originals are in YOUR possession, custody, or control. A draft,

alternate version, or non-identical copy, including any copy on which any mark, alteration,

writing, attachment, or any other change tcom the original appears, is a separate document within

the meanin~ of these terms.

                  The term `'ESI" refers to data recorded or stored on or in main fi•anie computers,

network file systems, servers (including web sei-vers), workstations, coniputer databases,

personal computers (whether or not connected to a network), laptop computers, telephones

(mcludlng, but notditnited to, cell pliones and smart phones), zipTm drives, flash menioiy media,

including, but not limited to, thumb drives, memory sticks, and flash niemory cards, external

drives, removable drives, diskettes, optical media, iticluding, but not limited to, CDs, DVDs, and

magneto-optical discs, personal digital assistants ("PDAs," e.g., PalmT"~, EilackberiyT"', and

iPlioneTm devices, and the like), digital photo~raphs, di~ital movies, videotapes, audio tapes, and

similar media. This includes, by way of example and not limitation, CAD, CAM, and similar

drawin~~s, digital photographs and niovies, electronic niail (also referred to herein as "e-n1ai1")

(and attacliments tliereto), short message service ("SMS") messages, multimedia messaQin;

service ("MMS") messages (and attach►nents thereto), nietadata, object code, presentations,

software, source.code, spreadslieets, voice mail, word processor Eiles, Internet webpages, and

other electronically stored data compilations. All versions atid drafts are to be produced as

separate items.

        10.       The terms "C.OMMUNICATION' or "COMMUNICATIONS" refer to any oral,

written or electronically recorded utterance, notation, or statement of any nature whatsoever, by

and to wliomsoever made, including, without limitation, electronic mail, instant messa(yes,

corresponcience, conversations, telephone calls, dialogues, discussions, interviews, consultations,
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 21 of 61




agreements and anv otlier understandin,s between or among rivo or more persrnls or anv

document that recorded or refle.cted anv such comniunication.

        11.     The te.rm "TANGIBLE TI-I1NGS" refers to the tull scope of dociunents and things

discoverable under the Federal Rules ofCivil Procedure.

        12.     The term "1DENTIFY" when referrinc, to a PERSON means to provide an

identiftcation sufficient to notice a deposition of such PERSON and to serve such PERSON witli

process to require their attendance at a place or examination and must include, witliout

liniitation, their full nanie, present or last-known address, present or last-known telephone

number, present or last-known business affiliation and address, and business telephone number.

        13.     The. term "1DENTIFY" when refert•ing, to a DOCUMENT, shall mean to provide

at le.ast the following information: (a) type of DOCUMENT; (b) general subject matter; (c) date

of the docunient; and (d) author(s), address(es), and recipient(s) of the document.

        1=1.   The cotinectives "and" and "or"' shall be construed either disjunctively or

conjunctivelv as necessary to brin; witliin the scope of the discovery request all responses that

mi(yht othettivise he construed to be outside of its scope.

        15.    The use of the singular form of any word includes the plural and vice versa.

       16.     Any pronoun shall be construed to reler to the masculine, feniinine, or neutral

gender as in each case is most appropriate.

       17.     In the event that I11BI3ETT re.fuses to answer a request on the basis that it is

privileged, subject to work-product itnmunity, or otherwise excludable from discovery,

HIBBETT is recluested to state the following:

       (a)     the nature of the privilege, including work product, which is being claimed;

       (h)     the type of information, DOCUMENT, e.g., letter or memorandum;




                                                  4
         Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 22 of 61




         (c)     the general subject matter of the DOCUNIEN"I;

         (d)     the date of the DOCtIMI~;NT; and

         (e)     such other information as is sufficient to identify the DOCUMENT for a

subpoena   clitces tecz.rm,   includinb, where appropriate, the author of the DOCLIMEN"l', the

addressees of the DOCUMEN'I', and any other recipients sliown in the DOCUMENT, and vvhere

not apparent, the relationship of the author, addressees, and recipients to eacli other.

         18.     Any purpoi-ledly privileged or discovery-immune information or DOCU1VlENT

that contains matter that is not privile(yed or imniune froni discovery must be produced with the

purporte.dly privileged or discovery-immune portion redacted.

         19.     Copies of the parties' stiptilated protective order and ESI order are attached as

Exhibits A and B, respectively. All DOCCIMENTS and ESI are requested to be produced in

accordance with those stipulated orders.

                                        I)OCUMENT REQUFSTS

RTQUEST FC)R PR®DLICTION N®. 1:

         DOCUMENTS sufficient to sliow all sales volumes and dollar amounts tor the

AC.Ct1SED PRODtJCTS, includinQ sales by product number, SKU, product nanie, year, and

state.


RI+.QUEST FOR I'ROI)UCTIC)N NO. 2:

         DOCUMENTS suPticient to show all sales volumes and dollar amounts for the

ACCUSED PRODUCTS sold throug~h each sales channel, including YOUR online store.

REQt1EST FOR PRODUCTION IoTO. 3:

         Representative samples of each hangtaa (including any ta f;;ing, sticker or marking placed

on hangtaus), label, package, advertisement, online listing, invoice, point ofpurchase display,
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 23 of 61


                                                                           t



order confirniation, and pr•otnotional material for the ACC.USCD PRODUCT. includinc, fi•om

onlirie purchases.

IZTQiJES'I' FOIZ PIZ®lld.iC'1'ION N0. 4:

        DOCUMENTS sufticient to show each type of advertisement and proniotional material

(e.a., print. radio, television. brochures, catalogs, t7vers, press i•eleases, website pages, website

banners, social media, in-store displays, point-of-sale promotional items) displaving any

ACCLJSED TERNI or ACCUS.ED PRODUCTS.

ItEQi7EST JFOR PROI3IJCTI®N 1+d0. 5:

        All COMMtJNICATIONS with YOIJ and NIKE that discussed ceasing, altering or

modifyin(y usage of the term "Cool Conipression."



        All COMiVll?NIC.ATIONS with YOU and NIKE that discussed ceasin.ff. alterin~ or

moditving usage of the ACCUSED TERM.

R1;QUEST FOR PI2®DUCTI®N N®. 7:

        All COMMUNICArI'IONS refeiring to LONTEY.

REOLJFST FO1Z PIt®DI7C'CI®N N0. 8:

        All reference niaterials YOU referenced when YOU ordered any of the ACCtJSED

PRODLJCTS, for eYample, NIKE product catalogs.



        DOCLJMEN"I'S sufficient to IDENTIFY all persons who ordered any of the ACCUSED

PRODUCTS for YOt?, including natne and title.

REC)UEST FOIZ P120DITC'I'IDN N®. 10:




                                                   6
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 24 of 61




       All reference materials, sales guides or sales materials provided to YOL1R stores or store

personnel conce.rning one or niore of th.e ACCUSED PRODUCTS, including tech sheets,

modules, technical information, and all other Nike reference niate.rials sucli as were available on

sku.nike.net or Nike's Sports Knowle.dge Underground portal. as well as any training niaterials

for personnel regardin- how to discuss the ACCUSED PRODUCTS with customers.
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 25 of 61




                      ~         ~:     ~
       Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 26 of 61
              Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 1 of 18
                                                                  ,
    . ... ,..                                               ~




                      IN THE UIVITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANLA


LONTEX CORPORATION F I L ~

                   Plaintiff,      J€1L 1$     Ic.
         V.                     ByKATE BARK~I~IV,
                                              DW  Ci lerfivil
                                                     rk       Action No. 2:18-cv-05623-MMB

NIKE, INC.,

                   Defendant.


                    STIPULATED                       1 PROTECTIVE ORDER
         Based upon agreement of the parties, the Court enters this Confidentiality Order to

protect the disclosure of Confiidential Material in this Action, including such materials produced

by non-parties consistent with Rule 26(c) of the Federal Rules of Civil Procedure and it is

ORDERED:
         1.    Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testixnony and exhibits, and

information derived directly therefrom (hereina$er collectively "documents"), shall be subject to

this Order concerning Confidential Information and Confidential — Attorneys' Eyes Only

Information as defined below (collectively "Confidential Material"). This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

        2.     Confidential Information. As used in this Order, "Confidential Information"

means information designated as "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER"



39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 27 of 61
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 2 of 18
                                                            ,.
                                                      ~


by the producing party that is to be shielded from public access. Confidential Material shall not

include any documents, information, or other material which:

                 (a)     has been or becomes part of the public domain by publication or

        otherwise, other than by any unauthorized act or omission on the part of the receiving

        party (including its agents, experts, or attorneys) or a nonparty alleged to have a duty to

        maintain such documents, information, or other material as confidential; or

                 (b)     was both lawfully obtained by and lawfully retained in the possession of

         the receiving party prior to and apart from this litigation and was not subject to a similar

         Order or confidential designation; or

                (c)     the receiving Party lawfully receives from a nonparty who obtained the

        same by legal means and without any obligation of confidentiality to the party claiming its

         confidential nature. For the avoidance of doubt, if a nonparty produces Confidential

         Material pursuant to a subpoena, it sha11 remain Confidential Material.

        3.      Confidential — Attorneys' Eyes Only Information. As used in this Order,

"Confidential Attomeys' Eyes Only Information" means information designated as

"CONFIDENTIAL ATTORNEYS' EYES Oi•lLY - SUBJECT TO PROTECTTVE ORDER" by

the producing party shielded from public access, restricted from any access as defined below that

falls within one or more of the following categories: (a) information prohibited from disclosure by

statute; (b) information that reveals trade secrets; (c) research, technical, commercial or financial

information that the party has maintained as confidential; (d) competitive technical information;

(e) competitive business information; (f) medical information concern.ing any individual;

(g) personally identifiable information; (h) income tax returns (including attached schedules and

forms), W-2 forms and 1099 forms; or (i) personnel or employment records of a person who is




                                                 -2-
39436891v1
       Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 28 of 61
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 3 of 18
                                                                       ,


not a party to the case. Information or documents that are available to the public may not be

designated as "Confidential Attomeys' Eyes Only."

        4.     Designation. The following procedures govern the designation of discovery

materials as confiidential:

               (a)     A party may designate a document as Confidential Information for

        protection under this Order by placing or affixing the words "CONFIDENTIAL -

        SUBJECT TO PROTECTIVE ORDER" or "CONFIDENTLAL" on the document or as

         Confidential — Attorneys' Eyes Only Information by placing or affixing the words              ,

        "CONFIDENTIAL ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTIVE

         ORDER" or "CONFIDENTIAL — AEO" on the document and on all copies in a manner

        that wi11 not interfere with the legibility of the document. As used in this Order, "copies"   '

        includes electxonic images, duplicates, extracts, summaries or descriptions that contain the

        Confidential Material. The markings shall be applied prior to or at the time the documents

        are produced or disclosed by the designating party. Applying the marking to a document

        does not mean that the document has any status or protection by statute or otherwise

        except to the extent pennitted under this Order. Any copies-that are made by the receiving

        party of any documents so marked shall also be so marked, except that indices, electronic

        databases or lists of documents that do not contain substantial portions or images of the

        text of marked documents and do not otherwise disclose the substance of the Confidential

        Material are not required to be marked.

               (b)     The designation of a document as Confidential Information or

        Confidential — Attomeys' Eyes Only Infonnation is a certification by an attomey or a

        party that the document contains Confidential Material as defined in this order. Each



                                               -3-
39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 29 of 61
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 4 of 18




         party that designates information as Confidential Information or Confidential —

         Attomeys' Eyes Only Information must take care to limit any such designation to specific

         material that qualifies under the appropriate standards and only designate those portions

         that qualify for protection under this Order. Mass, indiscriminate, or routine designations

         are prohibited.

         5.     Depositions.

         Unless all parties agree on t.he record at the time the deposition testimony is taken or by

later written stipulation of the parties, all deposition testimony taken in this case shall be treated as

Confidential Material for an initial twenty-one (21) calendar days after receipt of the f nal

deposition transcript. Within this time period, a party must serve a Notice of Designation to aII

parties of record as to specifiic portions of the testimony that are designated Confidential

Information or Confidential — Attorneys' Eyes Only Information, and thereaffter only those poraons

identified in the Notice of Designation shall be protected by the terms of this Order. 'The failure to

serve a timely Notice of Designation shall waive any designation of testimony taken in that

deposition as Confidential Information or Confidential — Attorneys' Eyes Only Tnformation,

unless otherwise ordered b3t the Court.

         6.     Protection of Confidential Material.

         (a)    General Protections. Confidential Material shall not be used or disclosed by the

parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof, except as provided

below.




                                                  -4-
39436891v1
           Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 30 of 61
                 Case 2:18-cv-05623-MMB Document 44 Fiied 07/18/19 Page 5 of 18




             (b)      Limited Disclosures for Confidential Inforwation. The following persons shall

    have access to Confidential Material marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE

    ORDER":

                (1)-Outside Counsel. Outside counsel of record for the parties in this action and
             employees of outside counsel who have responsibility for the action;

                 (2) Parties. In-house counsel for the parties and senior executive management of
             corporations, partners of partnerships, and members of limited liability companies of a
             part3';
                (3) The Court and its personnel. The Court and its personnel or officers of any
             appellate court to which any appeai may be taken or in which review is sought;

                 (4) Court Reporters and Recorders. Court reporters and recorders, including
             videographers, engaged for depositions in this action;

                 (5) Contractors. Those persons or entities specifically engaged by Outside Counsel for
             the limited purpose of making copies of documents or organizing or processing documents,
             including outside vendors hired to process electronically stored documents, but only after
             such persons or entities have completed the certification contained in Attachment A,
             Acknowledgment and Agreement to Be Bound;

-               (6) Consultants and Experts. Indepdndent consultants or experts, along with their
            employees who have responsibility for this action, who are engaged by the parties or
            counsel for the parties to assist in the preparation and trial of this action and who are not
            (a) current employees, officers, members, directors, or partners of any party, affiliates of
            any party, or attorneys of any party or its affiliates, (b) absent prior written consent from
            the opposing party (not to be unreasonably withheld) or court approval to include such
            person in this subparagraph 6, former employees, officers, members, d'uectors, or
            partners of any party, affiliates of any party, or attorneys of any party or its affiliates, or
            (c) absent prior written consent from the opposing party (not to be unreasonably
            withheld) or court approval to include such person in this subparagraph 6, current
            employees, officers, members, directors, or partners of any competitors or consultants of
            such competitors; but only after such persons have campleted the certification contained
            in Attachment A, Acknowledgment and Agreement to Be Bound;

                ('n Witnesses at depositions. During their depositions, witnesses in this action to
            whom disclosure is reasonably necessary, but only after such persons have completed the
            certification contained in Attachment A, Acknowledgment and Agreement to Be Bound,
            copies of which shatl be served on all parties. Pages of transcribed deposition testimony or
            exhibits to depositions that are designated as Confidential Material pursuant to the process
            set out in this Order must be separately bound by the court reporter and may not be
            disclosed to anyone except as permitted under this Order. Witnesses shall not retain a copy



                                                     -5-
    39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 31 of 61
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 6 of 18



         of documents containing Confidential Material, except witnesses may receive a copy of all
         exhibits marked at their depositions in connection with review of the transcripts;

             (8) Author or recipient. The author or recipient of the document (not including a
         person who is authorized to receive the document in the course of litigation); and

             (9) Others by Consent. Other persons proposed by the receiving party. , only by
         written consent of the producing party, or upon order of the Court, and only on such
         conditions as may be agreed or ordered.

         (c)      Limited Disclosures for Confidential Attorneys' Eyes Only Information. The

following persons shall have access to Confident3al Material marked "CONFIDENTIAL

ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTIVE ORDER":

                  (1)      The persons described in subparagraphs 6(b)(1), (3)-(6), and (8)(9) above;

                   (3)      The following designated individual who is a California and Oregon
               licensed attomey for 1VIKE, Inc.: Kimberly Van Voorhis.

                   (4)      Witnesses at. Depositions. Upon agreement of the parties, during their
               depositions, witnesses in this action to whom disclosure is reasonably necessary, but
               only after such persons have completed the certification contained in Attachment A,
               Acknowledgment and Agreement to Be Bound, copin of which shall be served on
               a11 parties. Pages of transcribed deposition testimony or exhibits to depositions that
               are designated as Confidential Material pursuant to the process set out in this Order
               must be separately bound by the court reporter and may not be disclosed to anyone
               except as permitted under this Order. Witnesses shall not retain a copy of docu.ments
               containing Confidential Material, except witnesses may receive a copy of all exlubits
               marked at their depositions in connection with review. of the transcripts.

         (d)      Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Material. Outside counsel shall

maintain fully legible scanned/digitized copies of the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of one (1) year after the

termination of the case, with standard backup of the digitized copies.

        (e)       Hosting Received Confidential Material. Confidential Material produced by a

Party shall not be hosted at the location of the receiving Party. Instead, Confidential Material shall

be hosted at the location of either outside counsel for the receiving Party or a third-party discovery


                                                  -6-
39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 32 of 61
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 7 of 18



vendor. For the avoidance of doubt, for Electronically Stored Information (`ESI"), a receiving

Party shall not host the producing Party's ESl Confidential Material on hardware located at the

receiving Party. Notwithstanding the foregoing, Confidential Material may be accessed by an

employee of a receiving Party if that employee is granted access to the Confidential Material

pursuant to this Protective Order.

        7.     Failure to Designate. A failure to designate a document as Confidential Material

does not, standing alone, waive the right to so designate the document; provided, however, that a

failure to serve a timely Notice of Designation of deposition testimony as required by this Order,

even if inadvertent, waives any protection for deposition testimony. If a party designates a

document as Confidential Material after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to ensure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Material, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Material.

        8.    Filing of Conf den6al Material. This Order does not, by itself, authorize the fili.ng

of any document under seal. Without written penmission from the designating party, a party may

not file in the public record in this action any Confidential Material. Any party wishing to file a

document designated as Confidential Material in connection with a motion, brief or other

submission to the Court, including as portions of pleadings, motions or other papers that disclose

such Confidential Material, shall. apply to the Court for the 51ing of such documents under seal, in

accordance with Local Ru1e 5.1.2(7) and 5.1.5 and this Court's existing rules or order regarding




                                               -7-
39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 33 of 61
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 8 of 18
                                                                      .    "


Protective Orders and Filing of Documents Under Sea1. The parties will use their best efforts to

minimize such sealing.

         The obligation to apply to the Court to file Confidential Material under seal falls on the

moving party, regardless of whether the moving party is also the designating parry. The filing of

such an application to file under seal shall not constitute an acknowledgement by the moving

party of, or a waiver of its right to challenge, the appropriateness of any confidentiality

designation made by any other designating party. The process for challenging a confidentiality

designation is set out in Paragraph 10 of this Order, however; and the receiving party seeking to

challenge a confidentiality designation must exhaust that process before raising a challenge to the

appropriateness of a designation with this Court. If the moving party's application to file

Confidential Material under seal pursuant to Local Rule 5.1.2(7) and 5.1.5 is denied by the Court,

the designating party shall have two business days to provide the Court with a written objection to

the public filing of the Confidential Material. In the event the designating party does not so object   _

or the Court denies such an objection, the Confidential Material may be fil.ed in the public record

pursuant to I.ocal Rule 5.1.2(7) and 5.1.5, unless otherwise instructed by the Court.

        9.      No Greater Protection of Speeific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

        10.     Challenges by a Party to Designation as Confidential Material. The

designation of auy material or document as Confidential Material is subject to challenge by any

party at any time. The following procedure shall apply to any such challenge.




                                                -8-
39436891v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 34 of 61
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 9 of 18



                 (a)    Meet and Confer. A party challenging the confidentiality designation must

         do so in good faith and must begin the process by meeting and conferring directly with

         counsel for the designating party. In conferring, the challenging party must explain the

         basis for its belief that the confidentiality designation was not proper and must give the

         designating party an opportunity to review the designated material, to reconsider the

         designation, and, if no change in designation is offered, to explain the basis for the

         designation. The designating party must respond to the challenge within five (5) business

         days following the meet and confer.

                 (b)    Judicial Intervention. A party that elects to challenge a confidentiality

         designation may file and serve a motion that identifies the challenged material and sets

        forth in detail the basis for the challenge. Ea.ch such motion must be accompanied by a

        competent declaration that affirms that the movant has met and conferred with the

         designating party. The burden of persuasion in any such challenge proceeding shall be on

         the designating party. Until the Court rules on the challenge, all parties shall continue to

        treat the materials as confidential pursuant to the conditions of its marked designation

        under the terms of this Order.

        11.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Material shall be by motion and in accordance with the

Court's existing rules or order regarding Protective Orders and Filing of Documents Under Seal.

Nothi.ng in this Order or any action or agreement of a party under this Order limits the Court's

power to make orders conceming the disclosure of documents produced in discovery or at trial.

        12.     Use of Confidential Documents or Materia( at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or



                                                 -9-
39436891v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 35 of 61
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 10 of 18



hearing. A party that intends to present or that anticipates that another party may present

Confidential Material at a hearing or trial shall bring that issue to the Court's and parties'

attention by motion or in a pretrial memorandum without disclosing the Confidential Material.

The Court may thereafter make such orders as are necessary to govem the use of such documents

or information at trial.

         13. Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                (a)          If a receiving party is served with a subpoena or an order issued in other

        litigation that would compel disclosure of any material or document designated in this

         action as Confidential Material, the receiving party must so notify the designating party,

        in writing, immediately and in no event more than three (3) court days after receiving the

        subpoena or order. Such notification must include a copy of the subpoena or court order.

                (b)        The receiving party also must immediately inform in writing_ the party

        who caused the subpoena or order to issue in the other litigation that some or all of the

        material covered by the subpoena or order is the subject of this Order. In addition, the

        receiving party must deliver a copy of this Order promptly to the party in the other action

        that caused the subpoena to issue.

                (c)        The purpose of imposing these duties is to alert the interested persons to

        the existence of this Order and to afford the designating party in this case an opportunity to

        try to protect its Confidential Material in the court from which the subpoena or order

        issued. The designating party shall bear the burden and the expense of seeldng protection in

        that court of its Confidential Material, and nothing in these provisions should be construed

        as authorizing or encouraging a receiving party in this action to disobey a lawful directive



                                                  -10-
3943689Iv1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 36 of 61
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 11 of 18




         from another court. The obligations set forth in this paragraph remain in effect while the

         party has in its possession, custody or control Confidential Material by the other party to

         this case.

             14.    -Challenges by Members of the Public to Sealing Orders. A party or

  interested member of the public has a right to challenge the sealing of particular documents that

  have been filed under seal, and the party asserting confidentiality will have the burden of

  demonstrating the propriety of fiiling under seal.

             15.    Obligations on Conclusion of Litigation.

         (a)       Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

         (b)       Obligations at Conclusion of Litigation. Within seventy (70) calendar days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Material under

this Order, including copies as defined in paragrapir 4(a), shall be returned to the producing party

unless: (1) the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of retum, which agreement shall

not be unreasonably withheld; or (3) as to documents bearing the notations, summations, or other

mental impressions of the receiving party, that party elects to destroy the documents and certifies

to the producing party that it has done so.

        (c)        Retention of Work Product and an Archival Copy. Notwithstanding the above

requirements to return or destroy documents, counsel may retain an archival copy of all pleadings,

motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

deposition and trial exlubits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain Confidential Material. Any such archival copies that



                                                -11-
39436891v1
    Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 37 of 61
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 12 of 18




contain or constitute Confidential Material remain subject to this Order. An attorney may use his

or her work product in subsequent litigation, provided that its use does not disclose or use

Confidential Material.

         (d)    Deletion of Docuipents filed under Seal from Electronic Case Filing, (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

        16.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter, and agreement to this Order shall not- prevent or waive any

requests for modification.

        17.     No Prior Judicial Deternwnation. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial detenmination that any document or

material designated Confidential Material is entitled to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as the Court may rale on a specific

document or issue.

        18. '   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and the parties' law firms, the parties, and persons made subject to

this Order by its terms.

        19.     Challenging Access. Any party may challenge access to Confidential Materiai by

Witnesses. The following procedure shall apply to any such challenge.

        (a)     Meet and Confer. A party challenging access to Confidential Material must do

so in good faith and must begin the process by meeting and conferring directly with counsel for

the designating party. In conferring, the challenging party must explain the basis for its belief



                                              -12-
39436891v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 38 of 61
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18119 Page 13 of 18



that the access to Confidential Material should be denied, and must give the party seeking

disclosure an opportunity to review the basis and, if disclosure is still sought, to explain their

position for the disclosure. The designating party must respond to the challenge within five (5)

business days following the meet and confer. The person whose access to Confidential Material

is challenged shall not have access to the Confidential Material unless either the parties agree to

grant access or the Court so orders.

        (b)     Judicial Intervention. A party that elects to challenge a person's access to

Confidential iviaterial may file and serve a motion that identifies the challenged access and sets

forth in detail the basis for the challenge. Each such motion must be accompanied by a

competent declaration that afffims that the movant has complied with the meet and confer

requirements of this procedure. The burden of persuasion in any such challenge shall be on the

movant.

        (e)    No party shall use-its right to challenge a person's access to Confidentiall Material

to interfere with the ability of the other party to reasonably prepare for trial.

        (d)    A11 persons whose access was challenged, prior to receiving any Confidential

Material, shall acknowledge the terms of this Stipulated Protective Order by executing the

"Acknowledgment" appended as Attachment A, copies of which shall be served on all parties.

         20.    Rule 502(d) Order and Procedures. The production of privileged or work-

product protected documents, ESI, or information, whether inadvertent or otherwise, is not a

waiver of the privilege or protection from discovery in this case or in any other federal or state

proceeding. This order shall be interpreted to provide the mauimum protection allowed by

Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b) do not

apply at all. Notb.ing contained herein is intended to or shall serve to limit a parly's right to



                                                 -13-
39436891v1
        Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 39 of 61
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 14 of 18
                                                                          ,


    conduct a review of evidence, ESI, or information (including metadata) for relevance,

    responsiveness and/or segregation of privileged and/or protected information before production.

            (a)    If the receiving party, upon review of the producing party's production locates

    documents or ESI that appear to be privileged or protected from discovery, it shall promptly

    notify the producing party, and it shall segregate such material and not further review or

    disseminate it, until the producing party responds.

            (b)    If a producing party produces to a receiving party any document, ESI, or

    information that the producing party later determines is sub,ject to a claim of privilege or

    immunity from discovery (including but not limited to attomey-client privilege, work product

    protection, or immunities created by federal or state statute or regulation), the producing party

    shall, within 30 days of discovery of the production, give written notice to the receiving party of

    the producing party's claim of privilege or immunity from discovery.

_           (c)    Upon receipt of such notice, the receiving party shall immediately (but in no event     _

    later than ten days) return or destroy the document or ESI at issue and any and all copies thereof,

    and shall notify the producing party of such destruction. Even if the receiving party plans to

    challenge the claim of privilege, it may not retain any copies of the document or ESI at issue.

    The receiving party also must take reasonable steps to retrieve the document or ESI from all to

    whom it disclosed the document or ESI before being notified of the claim of privilege.

            (d)    If the receiving party believes that the document or ESI in issue is not privileged

    or protected (for reasons other than the fact that it was produced, which does not provide a basis

    to challenge the privilege or protection), then the receiving party shall notify the producing party

    within ten business days of receipt of the producing parties written notice of claim of privilege,

    and shall set forth in detail the precise grounds upon which the receiving party's position rests.



                                                   -14-
    39436891v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 40 of 61
         Case 2:18-cv-05623-MMB Document 44 'Filed 07/18/19 Page 15 of 18




         (e)        If the parties are unable to resolve the matter, either party may present the issue to

the Court for resolution. Any document or ESI presented to the court for in camera review shall

be filed under seal. The disputed document or ESI is considered and treated as privileged unless

and until the Court orders otherwise.,

             21.    Nothing contained herein is intended to or shall serve to limit a party's right to

 conduct a review of docaments, ESI or information (including metadata) for relevance,

 responsiveness and/or segregation of privileged and/or protected information before production.



Dated:             July 15, 2019                       TROUTMAN SANDERS LLP

                                                        By: /s/ Ben L. N'agner
                                                            Ben L. Wagner (admitted pro hac vfce)
                                                            ben.wagner@troutman.com
                                                            11682 E1 Camino Real, Suite 400
                                                            San Diego, CA 92130-2092
                    -                                       Telephone: 858=509-6000
                                                            Facsimile: 858 509 6040

                                                            Andrew D. Skale (admitted pro hac vice)
                                                            adskale@mintz.cwm
                                                            MINTZ LEVIN COHN FERRIS
                                                            GLOVSKY AND POPEO PC
                                                            3580 Carmel Mountain Road, Suite 300
                                                            San Diego, CA 92130
                                                            Telephone: 858-314-1500
                                                            Facsimile: 858-314-1501




                                                   -15-
39436891v1
    Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 41 of 61
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 16 of 18




                                              Michael B. Dubin (PA SBN 70681)
                                              SEMANOFF ORMSBY GREENBERG &
                                              TORCHIA, LLC
                                              2617 Huntingdon Pike
                                              Huntingdon Valley, PA 19006


                                              Attorneys for Plaintif j`
                                              Lontex Corporation


Dated:       July 15, 2019                DLA PIPER LLP (US)

                                          By: /s/ Gina L. Durham (with consent)
                                               Gina L. Durham (adm.itted pro hac vice)
                                              555 Mission Street, Suite 2400
                                               San Francisco, CA 94105

                                              Frank W. Ryan (admitted pro hac vice)
                                              Marc E. Miller (admitted pro hac vice)
                                              1251 Avenue of the Americas
                                              New York, NY 100201

                                              Darius C. Gambino
                                              Ben C. Fabens-Lassen
                                              1650 Mark Street, Suite 5000
                                              Philadelphia, PA 19103

                                              Attorneys for Defendant 11tIKE, Inc.


                               {1--




Approved and So Ordered this   day of July, 2019.




                                      -16-
39436891v1
        Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 42 of 61
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 17 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION

                   Plaintiff,

         V.                                         Civil Action No. 2:18-cv-05623-1bIIM33

NIKE, INC.,

                   Defendant.



                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


         The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                    in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned subnuts to the jurisdiction of the

United States District Court for the Eastern District of Pennsylvania in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information or Confidential — Attorneys'

Eyes Only Information in accordance with the Order solely for the purposes of the above-

captioned action, and not to disclose any such Confidential Information or Confidential —

Attorneys' Eyes Only Information to any other person, firm or concem.




                                             -17-
39436891v1
    Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 43 of 61
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 18 of 18
                                                           ,




        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

1~~~~~.

JOB TPTLE:

EMPI.OYER:

BUSINESS ADDRESS :




                                             -18-
39436891v1
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 44 of 61




                      ~~   $ " ' g€`•"
                                   €,r (i   ~
          Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 45 of 61
           Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 1 of 13


\
                            IN THE UIVITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Lontex Corporation
                                  Plaintiff,            : CIVIL ACTTON
                                                                                           F-IL—ED
                   V.
                                                         : NO.: 2:18-cv-05623-MMB          JUL 18
    Nike, Inc.,                                                                          KATE BRRKN1kN ,~ ier n
                                                                                                             i ,
                                  Defendants.           : Jury Trial Demanded

             STIPULATED           ORDER REGARDING ELECTRONICALLY
                      STORED INFORMATION ("ESI") DISCOVERY
             The undersigned counsel on behalf of their respective clients, all parties to the above-

    captioned action ("Parties"), agree that this stipulated order regard.ing ESI ("ESI Order") shall

    govern the discovery of Electronically Stored Information. This ESI Order is intended to provide

    for effective, efficient, and proportional ESI . discovery in accordance with the Federal Rules of

    Civil Procedure. Notliing in this ESI Order alters either Party's rights, obligations, and

    responsibilities under the Federal Rules of Civil Procedure.

    I.

            1.      The following terms will have the definitions as outlined:

                    a.     "Document" refers to a collection of pages or file(s) constituting a logical

    single communication of information produced or inspected as a single record pursuant to Federal

    Rules of Civil Procedure 26 and 34, including hard copy and electronically stored information.

                    b.     "Electronically Stored Information" or "ESI" is defined as that term is under

    the Federal Rules of Civil Procedure and the precedent interpreting it. As provided in Rule 34,

    electronically stored information stands on an equal footing with discovery of paper documents

    and the use of the terms "document" and "documents" herein shall be understood to include

    electronically stored infonnation.


    39460613v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 46 of 61
      Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 2 of 13
                                                         .,



                C.     "Custodian" refers to an individual who stores, controls or possesses

Documents or ESI.

                d.     "Non-Custodial Sources" refers to shared ESI and Document repositories

not necessarily associated with individual Custodian(s). Examples of Non-Custodial Sources may

include, but are not limited to, shared file cabinets, shared network drives or fileservers, electronic

docament management systems, or databases.

                e.     "Metadata" refers to: (i) information embedded in or associated with a

Native File that is not ordinarily viewable or printable from the application that generated, edited,

or modified such Native File which describes the characteristics, origins, usage or validity of the

electronic file or (ii) information generated automatically by the operation of a computer or other

information technology system when a Native File is created, modified, transmitted, deleted or

otherwise manipulated by-a user of such system.

                f.     "Native Format" means the file structure defined by the original creating

application of an electronic document. This file structure is referred to as the "native fornmat" of

the document.

                g.     "Load File" is an electronic file containing information identifyi.ng a set of

paper-scanned images or processed ESI and indicating where individual pages or files belong

together as documents, including attachments, and where each document begins and ends. A Load

File should also contain data relevant to the individual Docu.ments, including extracted and user-

created Metadata as required by Exhibit A.

II. SCOPE
         1.     The following individuals representing the Iisted party to the action, will serve as

the e-discovery liaison (the "ESI Liaison"), and that such person (a) is or will promptly upon

appointment as ESI Liaison for a Party become familiar with all the ESI matters for the Party who

                                                  2
394fi0613v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 47 of 61
      Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 3 of 13
                                                                                     ,



appointed him or her, including the party's reasonable efPorts to identify electronic systems, Custodians,

and Non-Custodial Sources most likely to contain relevant ESI; the technical aspects of the contemplated

e-discovery; and to the best of his or her ability, facilitate the preservation, retrieval, and production of

each Party's ESI throughout the course ofthis action, and (b) will, to the best of his or her ability, provide

answers to questions to the ESI Liaisons for the other Parties to the action as needed regarding the

subjects set forth in subsection (a) of this paragraph:

                a.       Lontex Corporation:

                         i.      Name: Alison Crrounds

                         ii.     Position: Outside Counsel, Troutman Sanders LLP

                         iii.    Contact Information: alison.grounds@troutman.com

                b.       Nike, Inc.

                         i.      Name: Andrew Peck

                         ii.     Position: Outside Counsel, DLA Piper LLP

                         iii.    Contact Information: andrew.peck@dlapiper.com

        2.      Disputes may arise regarding the scope, format, and production of ESI, , and the

Parties agree that if such issues arise, they will identify the dispute and cooperate in good faith to

resolve the issue. In the event that the Parties are unable to agree upon the proposed solution, the

issue will be submitted to the Court for decision.

        3.      The Parties shall exchange the following information by a mutually agreeable date, but

no later than seven days prior to a party's production of any ESI limited by Custodian or search terms:

                a.       Custodians. For each Custodian most likely to have discoverable ESI in

their possession, custody or control for whom ESI will be produced, the producing party shall

disclose the specific ESI sources collected and searched for each Custodian. The Custodians shall

be identified by name, title, connection to the instant litigation, and the type of the information


                                                     3
3946D613v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 48 of 61
        Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 4 of 13




under his/her control. Examples of Custodian-speci.fic sources of ESI may include, but are not

limited to, ESI stored on 1) individual company-issued or personal devices (e.g, laptops, desktop

computers, external hard drives, thumb drives, mobile phones, tablets, etc.); 2) network locations

(e.g, email mailboxes, document management systems, network drives); and 3) cloud-based

locations (e.g., third party hosted applications such as Gmail.) The parties agree to make a

reasonable effort to identify the specific Custodian ESI sources most likely to contain relevant ESI

which may or may not include ESI from the example sources listed herein, depending on the

storage habits of the individual Custodian.

               b.      Non Custodial Sources. For each relevant Non Custodial Source most

likely to have discoverable ESI from which ESI will be produced, the producing party shall provide

a brief description of the type of information stored in the system and the methodology used to

identify potentially relevant ESI (e.g., SQL queries, search terms, etc,) from each system.

               C.      Excluded ESI Sources. Identification of relevant ESI sources which the

produci.ng party believes are not reasonably accessible due to undue cost or burden as defined by

Rule 26(b)(2)(B).

               d.      Search Terms. A list of proposed search terms ("Initial Search Terms"), to

the extent a Party plans to rely on the use of search terms to filter ESI and isolate ESI that is

potentially responsive prior to review or production including the sources of ESI to which the

search terms will be applied.

        4.     The Parties shall exchange hit reports by source for the Initial Search Terms as set

forth in Paragraph 3 above, and meet and confer in good faith conceming any requested

modifications to any Initial Search Terms.

        5.     The purpose of Paragraphs 3 and 4 is to promote transparency in any culling of



                                                 4
39460613v1
     Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 49 of 61
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 5 of 13
                                                                      .




ESI and not to create an obligation for the parties to agree to specific search terms or custodians

before beginning their respective efforts to identify and produce responsive ESI. The parties retain

the right to object to the custodians, non-custodial sources, and search terms used by a producing

PartY•

         6.    Except as otherwise agreed to by the Parties or ordered by the Court, both ESI

and hard copy paper files should be produced in accordance with the Production Format listed in

Exhibit A. Each Party shall use good faith efforts to remove duplicate ESI, including without

limitation electronic mail, to reduce unnecessary cost of reviewing and producing duplicative ESI,

in accordance with the Production Format described in Exhibit A. Files not easily converted to

image format, such as Excel files, shall be produced in Native Format, and bates numbered with a

page holder as outlined in Exhibit A.

         7.    .Responsive ESI shall be produced bearing Bates numbers and designated in

conformity with the Stipulated-Protective Order.

         8.    On-site inspections of ESI under FRCP 34(b) shall not be permitted, except in

exceptional circumstances pursuant to court order for good cause.

         9.    After receiving production of responsive ESI, a receiving Party for good ca.use may

request production of specifically identified documents in Native Format, whereupon, the parties

will meet and confer in good faith concerning whether the producing Party will promptly provide

t.he specifically identified documents in Native Format, associating the same Bates numbers with

the Native file version of such documents.

III. PRIVILEGE LOG
         1.    The obligation to provide a log of privileged or work product materials pursuant to

Federal Rule of Civil Procedure 26(b)(5)(A) presumptively shall not apply to:

               a.      Communications between a Party and its Outside Counsel;

                                                 5
39460613v1
        Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 50 of 61
           Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 6 of 13




                   b.      Attorney work product created by Outside Counsel for the Parties;

                   C.      Internal communications within Outside Counsel for the Parties; and

                   d.      Documents created on or after the filing of the Complaint in this Action.

            2. . The Parties agree that, except as provided herein regarding presumptively

    privileged documents and ESI, they will produce privilege logs and will exchange information

    regarding claims of privilege and/or work product protection in an efficient manner. For

    documents and ESI that have been withheld or redacted as privileged, the withholding or redacting

    Party shall provide a privilege log of such documents and ESI, providing the following objective

~   metadata to the extent it is reasonably available and to the extent it does not reveal protected

    content: date, author(s), custodian(s), recipient(s), file type, and subject. In addition, the

    withholding or redacting Party shall also provide for each document on their privilege log an

    identifier for the privilege being asserted (e.g., "ACP" for attorney-client privilege, "WP" for work

_   product, or other descriptions as necessary based nn the specifiic privilege being claimed, including

    "CI" for any privilege in which a common interest is believed to avert waiver or result in privilege)

    and a unique document number/identifier, which need not be formatted as, or consecutive with,

    Bates numbers of produced documents (e.g., '`Def Priv 00001"). The Producing Pariy shall

    provide an itemized log containing separate entries for each document with the exception of

    multiple email messages in the same email string. Email strings can be logged as an inclusive

    string, but the withholding party must provide all senders and recipients of all emails in the

    withheld string. The parties agree to discuss in good faith the option to use categorical privilege

    logging for some or all withheld documents (such as called for by the "Facciola-Redgrave

    Framework." See Hon. John M. Facciola & Jonathan M. Redgrave, Asserting and Challenging

    Privilege Claims in Modem Litigation: The Facciola-Redgrave Framework, 4 Fed. Ct. L. Rev. 19,



                                                     0
    3946Q613v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 51 of 61
             Case 2:18-cv-05623-MMB Document 43 Filed 07118/19 Page 7 of 13
                                                                          ,

45 (2009)).

        3.       The Parties will meet and confer in good faith to try to agree on the deadfine or

deadlines for the Parties to exchange privilege logs.

IV.     MODIFICATiON
        This Protocol may be modified by further agreement in writing by the Parties hereto or by

the Court for good cause shown.



Approved and So Ordered this                 day of Jul~y, 2019.


                                                                         M. Baylson




                                                 7
39460613v1
    Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 52 of 61
       Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 8 of 13




ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR
LONTEX CORPORATION                            DEFENDANT NIRE, INC.

By: Is/ Ben L. Wagner                         By: ls/ Gina L. Durham fwith consent)
Ben L. Wagner (admitted pro hac vice)         Gina L. Durham (admitted pro hac vice)
TROUTMAN SANDERS LLP                          DLA PIPER LLP (US)
                                              555 Mission Street, Suite 2400
11682 El Camino Real, Suite 400
                                              San Francisco, CA 94105
San Diego, CA 92130-2092
                                              Frank W. Ryan (admitted pro hac vice)
Andrew D. Skale (admitted pro hac vice)       Marc E. Miller (adnnitted pro hac vice)
MINTZ LEVIN COHN FERRIS                       DLA PIPER LLP (US)
GLOVSKY AND POPEO PC                          1251 Avenue of the Americas
3580 Carmel Mountain Road, Suite 300          New York, NY 100201
San Diego, CA 92130
                                              Darius C. Gambino
Michael B. Dubin, Esq.                        Ben C. Fabens-Lassen
SEMANOFF ORMSBY GREENBERG &                   DLA PIPER LLP (US)
TORCHJA, LLC                                  1650 Mark Street, Suite 5000
2617 Huntingdon Pike                          Philadelphia, PA 19103
Huntingdon Valley, PA 19006

Date: July 15, 2019                           Date: July 15, 2019




                                          8
39460613v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 53 of 61
         Case 2:18-cv-05623-MMB Docunient 43 Filed 07/18/19 Page 9 of 13




                   Exhibit A- Document Production Format

Both electronically stored information ("ESr') and hard copy paper files should be produced in
image format with the exception of certain ESI fonnats identified in the technical specifications
below. Images shall be endorsed with a bates number at the page level accompanied with text files
containi.ng the searchable text and a delimited data load file containing associated document
information and metadata for each document. The original native files shall be preserved.

ESI shall be collected in a manner that preserves metadata to the extent reasonably possible. ESI
shall be produced in a format that is reasonably usable to the same extent as the original native
file.

Using good faith efforts, duplicates shall be removed from all ESI productions in a manner that
does not break up document families —. in other words, emails shall be treated as duplicates only if
they are identical both in their bodies and in all their attachments, and an email attachment shall
not be treated as a duplicate merely because an identical copy of the document exists as a separate
file. ESI duplicates sha11 be identified by using industry standard MD5 or SHA-1 algorithms to
create and compare hash values for exact matches only. A duplicate custodian field
["DupCustodian"] shall be provided that identifies each custodian from whom the document was
collected, including any custodians' whose copy was removed because it was identified as a
duplicate. Any duplicate ESI that is not produced shall be preserved.

Specific technical production format details:

        Native ESI and paper shall be converted to black and white 300 dpi TIF format image files
        with Group IV compression and one TIF file per page. Upon written request, a producing
        party shall produce color images for selected documents provided the volume of documents
        selected for color production is reasonable. Docnments produced in color shall be
        produced as JPEG images, 200 dpi or higher and 24-bit color depth. Each color document
        image file shall be named with the unique Bates Number of the first page of the document
        followed by the file extension "JPG";

        For documents whose native format is a spreadsheet, database, audio or video, the original
        native files should be produced in addition to a single page 'rIF placeholder for each
        document. The placeholder should be endorsed with "Native Format Document," and
        endorsed with the Bates number assigned to that document. The produced native file should
        be named with the Bates number assigned to that document. Any confidentiality or other
        designations stamped on the placeholder for such a document shall apply to the entire
        native file and its contents;

    • For documents whose native format is MS PowerPoint, the original native files and single
      page black and white Group rV 'Ig' format image files shall be produced (with any
      comments shown). The produced native file should be named with the beginning Bates
      number assigned to that document. Any confidentiality or other designations stamped on
      the image(s) for such a document shall apply to the entire native file and its contents;



39460613v1
      Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 54 of 61
        Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 10 of 13
                                                                           ~,   1




     • Notwithstanding the above, original native files need not be produced for documents
       produced with redacted images, regardless of original native file fonmat;

     • Each image file shall be named with its unique Bates number and branded with the Bates
       number and confidentiality designation (if any) on the face of the image in a location that
       does not cover up any of.the document's original text or images;

          One text file per document which contains searchable text for the document shall be
          provided for all ESI and scanned paper documents. Extracted full text shall be provided
          for ESI, and OCR text shall be provided for scanned paper. OCR generated text should
          only be used for ESI if extracted text is not available or if the document has been redacted.
          Text files shall be named with the beginning Bates number of the corresponding document
          and a path to the text file within the production should be provided in the data load file;

          An image identification file shall be provided containing a row of information for every
          image included in the production. The fonnat of the file should be industry standard IPRO
          fonmat (LFP), Concordance Image format (OPT) or other delimited file format using
          common ASCII (American Standard Code for Information Interchange) characters for field
          identification that includes one row of information for each image with fields for image
          Bates number, relative path to the image, image filename, page number, and document start
          identifier to designate the first page of a document;

     • All document information and metadata for each document sha11 be produced in a delimited
       data }oad file with one row for each document produced and shall include the document
       information and metadata identified in the table below to the extent it is available. The
       fonmat of the file shall be industry standard Concordance DAT file format or a delimited
       text file that uses ASCII character delimiters as follows: Field Delimiter =""ASCII (020),
       Text Quote ="b" ASCII (254), Multi-Entry =";" ASCII (059)

                        Document Information and Metadata To Be Pioduced


                                                        EmailAttachments
ProdBeg             Integer -      Startmg Bates #    Starting Bates #              Starring Bates #
                    Text
ProdEnd             Integer -      Ending Bates #     Ending Bates #                Ending Bates #
                    Text
ProdBegAttach       Integer -      Starting bates # Starting bates # of             Starting bates # of
                    Text           of document      document family                 document family
                                   famil
ProdEndAttach       Integer -      Ending bates # Ending bates # of                 Ending bates # of
                    Text           of document      document family                 document family
                                   famil
Custodian           Text           Name of person Name of person the                Name of person the
                                   the document     document was                    document was
                                                    collected from                  collected from


 39460613v1
       Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 55 of 61
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 11 of 13
                                                                                        r*     ~
                                                                                    ~




                                was collected
                                from
DupCustodian     Text —                                         All names of people the            All names of people
                 paragraph                    -,                document was                       the document was
                 Separate                                       collected from even if             collected from even if
                 entries with                 ;.;~ '            removed from                       removed from
                                                                production as a                    production as a
                                                                du licate                          du licate
Folder           Text            -                              File path/folder                   File path/folder
                                ~                               structure for the                  structure for the
                                                                original native file as it         original native file as
                                                                existed at the time of             it existed at the time of
                                                                collection                         coIlection. Should
                                                                                                   include full path and
                                                                                                   folder locations of
                                     ~                                                             email container files
                                                                                                   such as PST and NSF
                                                                                                   and the internal path
                                                                                                   of the email within
                                                                                                   those files
DeDuped Paths    Text                x        ;_       ~:       All file path/folder               All File path/folder
                                             ~                  structure for the                  structure for the
                                 '           }<                 original native fiile as it        original native file as
                                         y             =        existed at the time of             it existed at the time of
                                                           ,.   collection even if                 collection even if
                                                                removed from                       removed from
                                                                production as a                    production as a
                                                                duplicate                          duplicate. Should
                                                                                                   include full path and
                                                                                                   folder locations of
                                                   =                                               email coniainer files
                                                                                                   such as PST and NSF
                                                                                                   and the intemal path
                                                                                                   of the email within
                                         ~--
                                                                                                   those files
From             Text -                                                                            Sender of inessage
                 paragraph
To               Text —       , ~ r , ~ }~~
                                         `~ ~ ~,~                  _     "~~
                                                                         ~. ~     ~4               Recipients of inessage
                 ParagraPh
                 Separate
                 entries with
                                                                                           ~
                                                                                        ~ ~-
CC               Text —                                                                            Copied recipients
                 paracrraph




 39460613v1
        Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 56 of 61
         Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 12 of 13
                                                                                  m


                   Sepazate
                   entries with          ~r
                                                           ~     ~,~---,---~-------=---- ti.
BCC                Text —                                                                  Blind copied
                   paragraph.             ~~            ~ P`~~ ~        `:               - recipients
                   Separate
                   entries with                            ~

Subject           Text -                                                17,                    Subject of inessage
                   ara a h                                              ~
Date Sent         Date                                                                         Date message sent
                  (mm/dd/YY

Time Sent         Time        = ~ ~~~r                 ~~~ ~~.~  .~~~ ~ ` J~ -                 Time message sent
                                              s        ~
                   hh.mm:ss                            ~~~5~ Y~ : fi
Date_Rcvd         Date                               4 ~ "~*                                   Date message received
                  (ffim/dd/yy
                                                                              S
Time_Rcvd         Time                                  j                                      Time message
                   hh:mmas                ~       ~~ ~~.1       ~ _ ~ ~~ ~~ _ ~ ~a             received
FileName          Text -                                  Name of original file                Name of original file
                   ara a h                                including extension                  including extension
FileExtension     Text                  111 , tk~_        Extension of original                Extension of original
                                      ,      -~~~
                                              .           file                                 file
Date_Created      Date/Time =           ~~,~ Date file was created                                           ~
                  (min/dd/YY            1               ~                                        t
                                                                                                ~
                                                                                                ~

Date_LastMod      Date/Time              :~~~,~ ~~, ~ Date file was last                               '       Y'
                  (mm/dd/yy                           modified

Title             Text -                                   Title from document                 4i
                  paragraph       ~: ~t             ~` `-  metadata
Author            Text -            '`' ~ ``" ~ '         Document author from
                  paragraph                                metadata                                        ,
Company           Text -           ~~t~~ ~~~           _ Document company or
                  pazagraph                  <       ~: organization from                                      +
                                   _ J"~`f*W~ ,            metadata
Confidentiality   Text              Any                    Any confidentiality                 Any confidentiality ~
                                    confidentiality        designation asserted on             designation asserted
                                    designation            the document                        on the document
                                    asserted on the
                                    document
NID5 Hash         Text                                     MD5 or SHA 1 Hash                   MD5 or SHA-1 Hash
                                                           Value of document                   Value of document
Time Zone Field   Text                                     Time Zone used to                   Time Zane used to
                                                            rocess data                        process data


 39460613v1
       Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 57 of 61
           Case 2:18-cv-05623-MMB Document 43 Filed 07/18/19 Page 13 of 13
                                                                      ~




NativeLink         Text -       ;`                   Path including filename   Path including
                   Paza~ aPh    w~    ~ ~: ~;r
                                            ~ ;r to the associated native      filename to the
                                               ...~-
                                                     file if produced          associated native file
                                                     (Relative Path)           if produced (Relative
                                               ~_.                             Path
TextLink           Text -      P-ath including       Path including filename   Path including:
                   paragraph   filename to the to the associated               filename to the .
                               associated            searchable text file      associated searchable
                               searchable text (Relative Path)                 text file (Relative
                               file (Relative                                  Path)
                               Path
Redacted           Text        "Yes" where           "Yes" where redacted;     "Yes" where redacted;
                               redacted; Null        Null where not            Null where not
                               where not             redacted                  redacted
                               redacted




39460613v1
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 58 of 61




                         Exhibit B
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 59 of 61
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 60 of 61
Case 2:19-mc-02036-AKK Document 1 Filed 12/17/19 Page 61 of 61
